Citation Nr: 0104315	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines which denied entitlement 
to nonservice-connected death pension benefits.  


FINDINGS OF FACT

1.  The appellant's spouse had service with the New 
Philippine Scouts from April 1946 to March 1949.

2.  The appellant's spouse did not have qualifying service 
for purposes of establishing entitlement to nonservice-
connected death pension benefits. 


CONCLUSION OF LAW

The appellant's spouse has not met the basic service 
eligibility requirements to entitle the appellant to 
nonservice-connected VA death pension benefits.  38 U.S.C.A. 
101, 107 (West 1991); 38 C.F.R. 3.1, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The discharge papers show that the appellant's husband served 
on active duty as a Philippine Scout, from September April 
1946 to March 1949.  He married the appellant in May 1954 and 
died in August 1998.  In September 1999, the appellant 
submitted VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child which was accepted as a claim for 
nonservice-connected death pension benefits.  In a September 
1999 letter, VA informed her that she had no legal 
entitlement to such benefits as service with the new 
Philippine Scouts under Public Law 190, 79th Congress is not 
deemed to have been active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected death pension.  

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. 1521(j) 
(West 1991) or, at the time of death, was receiving or 
entitled to receive compensation for a service-connected 
disability based on service during a war.  See 38 U.S.C.A. 
1541(a) (West 1991) (emphasis added).  The term veteran means 
a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. 101(2); 38 
C.F.R. 3.1(d). 

Under section 14 of Public Law No. 79-190, effective October 
6, 1945, Philippine citizens, with the consent of the 
President of the Philippines, could enlist or reenlist into 
the Armed Forces of the United States during the period from 
October 6, 1945, until June 30, 1947.  38 U.S.C. § 107(b); 38 
C.F.R. § 3.8(b) (2000).  These enlistees were known as the 
"Special" or "New" Philippine Scouts, as distinguished from 
the "Regular" or "Old" Philippine Scouts who enlisted in the 
United States Armed Forces before October 6, 1945.  See 38 
C.F.R. § 3.8(a) (2000); see also Manlincon v. West, 12 Vet. 
App. 238, 240 (1999); Laruan (Honorato) v. Principi, 4 Vet. 
App. 100, 101 (1993).  Standards for entitlement to VA 
benefits for these veterans are identified in 38 U.S.C. § 
107(b).  Section 107(b) recognizes the active service of New 
Philippine Scouts for purposes of granting benefits arising 
from certain National Service Life Insurance contracts, 
compensation for service-connected disabilities or death, or 
dependency and indemnity compensation for service-connected 
deaths that are covered by chapters 11 and 13 of title 38, 
United States Code.  

Active military, naval, or air service is a basic 
prerequisite for receipt of any VA benefits by a veteran or 
by a person claiming benefits based on another's status as a 
veteran.  See Laruan (Anchong) v. West, 11 Vet. App. 80, 84-
85 (1998).  Pursuant to statutory and case law, the 
appellant's deceased husband's service in the former "New" 
Philippine Scouts was not active military, naval, or air 
service for purposes of qualifying for VA benefits except for 
certain specified benefits.  38 U.S.C. § 107(b); cf. Cacalda 
v. Brown, 9 Vet. App. 261, 264 (1996); Dela Pena v. 
Derwinski, 2 Vet. App. 80 (1992).  Pension, or "death 
pension" for a surviving spouse is not a specified benefit, 
so it is not available to a surviving spouse of a former 
"New" Philippine Scout. See 38 U.S.C. § 107(b); Manlincon v. 
West, 12 Vet. App. 238, 240 (1999).  

The Board notes that assertions by the appellant that the 
provisions of 38 U.S.C. § 107(a) have been found 
unconstitutional, and therefore benefits may not be denied 
based on application of this statute.  The U.S. Court of 
Appeals for the District of Columbia ( the "Court of 
Appeals") addressed this argument thoroughly in Quiban v. 
Veterans Administration, 289 U.S. App. D.C. 62, 928 F.2d 1154 
(D.C. Cir. 1991).  In that case, the Court of Appeals 
reversed three similar decisions of a district court 
involving Philippine veterans of World War II, who were 
called into the service of the United States Army on order of 
President Roosevelt dated August 26, 1941.  The Veterans 
Administration had denied their applications for pensions 
because of the provisions of Section 107(a), but the district 
court held that the statute violated the equal protection 
component of the Due Process Clause of the Fifth Amendment. 

Relying on the Supreme Court's decisions in Califano v. 
Torres, 435 U.S. 1, 55 L. Ed. 2d 65 , 98 S. Ct. 906 (1978) 
(per curiam), and Harris v. Rosario, 446 U.S. 651, 64 L. Ed. 
2d 587 , 100 S. Ct. 1929 (1980) (per curiam), the Court of 
Appeals in Quiban determined that the proper standard of 
review is the rational basis test.  Concluding that there was 
a rational basis for the statute and that it is 
constitutional, the Court of Appeals found that these three 
factors were dispositive:  First, United States taxes have 
never been imposed in the Philippines, which has never 
contributed to the funding of United States veterans' 
benefits; Second, the government represented that the cost of 
extending full benefits to veterans of the Philippine Army 
would approach $ 2 billion annually for a substantial period 
of time; and Third, the extension of benefits to the 
Philippine veterans might seriously disrupt the economy of 
that country.  Quiban, 928 F.2d at 1161. 

The Board notes that Quiban does not hold that the validity 
of Section 107 hinges upon satisfaction of all three factors 
which were identified by the Court of Appeals as providing a 
rational basis for the disparate treatment of Philippine 
veterans.  The fact that the estimated cost of extending full 
benefits to veterans of the Philippine Army would be $ 2 
billion annually, is itself a sufficient basis upon which 
Congress could rationally exclude Philippine veterans from 
specified pension benefits.  The Supreme Court has frequently 
declared that Congress has broad latitude in enacting 
legislation involving governmental payment of monetary 
benefits and when the legislation is challenged on equal 
protection grounds as being violative of the Fifth Amendment, 
the rational basis standard is the appropriate standard of 
judicial review.  See, e.g., United States R.R. Retirement 
Bd. v. Fritz, 449 U.S. 166, 176, 66 L. Ed. 2d 368 , 101 S. 
Ct. 453 (1980).

The Board is sympathetic to the appellant's arguments, 
however the law in this case is dispositive.  Thus, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 



ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

